Exhibit 10.455

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND WESTERN PLANTATION
EXPRESS, L.L.C., a Delaware limited liability company, (“Assignee”) all of
Assignor’s right, title and interest as a party to that certain Purchase and
Sale Agreement (the “Purchase Agreement”) by and between INLAND REAL ESTATE
ACQUISITIONS, INC., or its designees, (collectively, “Purchaser”), and FRC WEST
PROPERTY, L.L.C., AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC., and
IDS PROPERTY CASUALTY INSURANCE COMPANY, (collectively, “Seller”), dated
December 16, 2004 for purchase and sale of certain real property commonly known
as 777 American Expressway, Ft. Lauderdale, FL (the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property.

 

This Assignment is effective as of the 16 day of December, 2004.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

 

G. Joseph Cosenza

 

 

 

Its:

President

 

 

 

 

 

 

ASSIGNEE:

 

INLAND WESTERN PLANTATION EXPRESS,
L.L.C., a Delaware limited liability company
By: Inland Western Retail Real Estate Trust, Inc.,
its sole member

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

 

 

 

 

 

Its:  Authorized Representative

 

 

--------------------------------------------------------------------------------